DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-4, 6, 7, 10, 11, 13, 14, 17, 20-22, 24-27, 32, 33 is withdrawn in view of the newly discovered reference(s) to Fuchita et al. (U.S. PGPUB. 2007/0048170 A1), Sujita et al. (JP 62-070565), 
  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 6, 10, 20, 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchita et al. (U.S. PGPUB. 2007/0048170 A1) in view of Sujita et al. (JP 62-070565).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Fuchita et al. teach a method of forming a lithium coating on a substrate, the method comprising melting a solid lithium target to form a molten lithium target; vaporizing at least part of the molten lithium target to form vaporized material and condensing the vaporized material on a substrate to form a lithium coating.  (Paragraph 0017-0023 – evaporating covers melting and vaporizing.  Paragraph 0037; Fig. 1 – crucible with molten lithium)
	The difference between Fuchita et al. and claim 1 is that agitating the molten lithium target is not discussed.
	Regarding the agitating the molten lithium, Fuchita et al. agitate by convention.  However, Sujita et al. teach stirring (i.e. agitating) a material under evaporation for preventing an oxide film forming on the surface of the evaporating and melting material.  (See machine Translation)
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the molten lithium target comprises a passivation layer that is at least partly dispersed by the agitating.
Regarding claim 2, Sujita et al. teach wherein a passivation layer in the form of oxidation is formed.  To prevent the oxidation the material is stirred (i.e. agitated).  (See Machine Translation)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein vaporising at least part of the agitated molten lithium target comprises bombardment of the molten lithium target with energetic particles.
	Regarding claim 3, Sujita et al. teach sputtering which require bombardment of a target by energetic particles.  (See Machine Translation)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein agitating the molten lithium target comprises creating a magnetohydrodynamic effect in the molten lithium target.
	Regarding claim 6, The coil 7C creates a magnetohydronamic effect inherently because of the electric field and magnetic field from the coil.  (Paragraph 0037)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the method takes place in a chamber containing the solid lithium target, the substrate and, optionally, a magnetron.
	Regarding claim 10, Fuchita et al. teach a solid target melting and evaporated and a substrate.  (See Fuchita et al. discussed above)
DEPENDNET CLAIM 20:
	The difference not yet discussed is wherein working gas is within the range of 10-3 to 
10-2 mbar.
	Regarding claim 20, Fuchita et al. teach the working gas pressure to be in the range of 0.001 mbar to 0.01 mbar.  (Paragraph 0048)
DEPENDENT CLAIM 21:
	The difference not yet discussed is wherein the working gas is selected from argon, neon, helium, a mix of inert gases and a mix of inert gases with other gases.

DEPENDENT CLAIM 25:
The difference not yet discussed is wherein the substrate comprises a porous material.
	Regarding claim 25, Sujita et al. teach the substrate is a tape which can be considered to be a porous material.
DEPENDENT CLAIM 26:
	The difference not yet discussed is wherein the substrate comprises a non-porous material.
	Regarding claim 26, Fuchita et al. teach a non-porous substrate.  (See Fig. 1)
DEPENDENT CLAIM 27:
The difference not yet discussed is wherein the method comprises a method for forming a lithium coated electrode for an electrochemical cell.
Regarding claim 27, Fuchita et al.’s substrate can be considered an electrode with a conductive lithium layer.
The motivation for utilizing the features of Sujita et al. is that it allows for prevents oxide from forming in the product film.  (See Translation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Fuchita et al. by utilizing the features of Sujita et al. because it allows for preventing oxides in the product film.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchita et al. in view of Sujita et al. as applied to claims 1-3, 6, 10, 20, 21, 25-27 above, and further in view of Schulz (U.S. Pat. 5,830,336).

DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein vaporising at least part of the agitated molten lithium target comprises magnetron sputtering.
	Regarding claim 4, Schulz teach magnetron sputtering a lithim target.  (Abstract; Column 6 lines 27-28)
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein a magnetron is used to create the magnetohydrodynamic effect in the molten lithium target.
	Regarding claim 7, Schulz teach a magnetron and electric field which causes stirring.  (Column 6 lines 27-28)
	The motivation for utilizing the features of Schulz is that it allows for sputtering a lithium film.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Schulz because it allows for sputtering lithium.
9.	Claims 11, 13, 14, 17, 22, 24, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchita et al. in view of Sujita et al. as applied to claims 1-3, 6, 10, 20, 21, 25-27 above, and further in view of Gruen (U.S. Pat. 5,015,493).
DEPENDENT CLAIM 11: 
	The difference not yet discussed is wherein in a first time period a first power regime is applied to the solid lithium target to melt the solid lithium target and initiate agitation agitating of the molten lithium target and in a second time period a second power regime is applied to the 
	Regarding claim 11, Gruen teach operating at various power levels during evaporation and sputtering and one of ordinary skill in the art would apply those to the teachings of Fuchita et al.  (Gruen Fig 5)
DEPENDENT CLAIM 13:
	The difference not yet discussed is wherein the current density in the first power regime is lower than in the second power regime.
	Regarding claim 13, Gruen teaches controlling the current density.  (Claim 3)
DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein in a preliminary time period, a preliminary power regime is applied to further melt the solid lithium target, wherein the current density in the preliminary power regime is lower than in the first power regime.
Regarding claim 14, Gruen teaches operating at various power levels during evaporation and sputtering and one of ordinary skill in the art would apply those to the teachings of Fuchita et al.  (Gruen Fig 5)
DEPENDENT CLAIM 17:
	The difference not yet discussed is wherein a current density of the solid lithium target is in the range of 10-1000 mA/cm2.
	Regarding claim 17, Gruen teaches the claimed current density.  (Claim 3)
DEPENDENT CLAIM 22:
	The difference not yet discussed is wherein melting, agitation, and vaporisation of the lithium target is carried out by a magnetron operating in a pulsed mode.

DEPENDENT CLAIM 24: 
	The difference not yet discussed is wherein the-a frequency of the pulsed mode is between 1000 Hz and 100000 Hz and wherein the duty cycle of the pulsed mode is 0.4 to 1.
INDEPENDENT CLAIM 32:
	Regarding claim 32, Fuchita et al. in view of Sujita et al. discussed above teach a method of forming a lithium coating on a substrate, the method comprising: melting a solid lithium target comprising a passivation layer to form a molten lithium target; agitating the molten lithium target to at least partly disperse the passiviation layer within the molten lithium target; vaporising at least part of the agitated molten lithium target to form vaporised material; and condensing the vaporised material on a substrate to form a lithium coating.
	The difference not yet discussed is utilizing the magnetohydrodynamic effect to agitate utilizing a magnetron is not discussed and utilizing a magnetron to sputter is not discussed.
Fuchita et al. agitate by convention caused by the coil having electric and magnetic fields.  (See Fuchita et al. discussed above)  Gruen teaches utilizing magnetron for sputtering.  (See Column 4 lines 19-30)
INDEPENDENT CLAIM 33:
	Regarding claim 33, Fushita et al. in view of Sujita et al. discussed above teach a method of forming a lithium coating on a substrate, the method comprising: melting a solid lithium target comprising a passivation layer to form a molten lithium target; agitating the molten lithium target to at least partly disperse the passiviation layer within the molten lithium target; vaporising at 
	The difference not yet discussed is creating a magnetohydrodynamic effect therein with a magnetron operating in a pulsed mode for agitating is not discussed and magnetron sputtering with the magnetron in a pulsed mode is not discussed.
	Regarding claim 34, Gruen teaches creating a magnetohydrodynamic effect therein with a magnetron operating in a pulsed mode for agitating  and magnetron sputtering with the magnetron in a pulsed mode.  (Column 4 lines 19-30)
	The motivation for utilizing the features of Gruen is that it allows for producing better quality coatings.  (Column 1 line 64)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gruen because it allows for producing better quality coatings.  
Response to Arguments
Applicant’s response with respect to the claims has been considered and the indicated allowability of claims 1-4, 6, 7, 10, 11, 13, 14, 17, 20-22, 24-27, 32, 33 is withdrawn in view of the newly discovered reference(s) to Fuchita et al. (U.S. PGPUB. 2007/0048170 A1), Sujita et al. (JP 62-070565), Schulz (U.S. Pat. 5,830,336) and Gruen (U.S. Pat. 5,015,493).
This action is made NON-FINAL based on the new rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 22, 2021